 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN DIXON,                                     No. 2:18-cv-1713-MCE-EFB P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    BARNES, et al.,
15                       Defendants.
16

17                                                Background

18           Plaintiff is a California Department of Corrections and Rehabilitation (“CDCR”) inmate

19   proceeding without counsel in an action brought under 42 U.S.C. § 1983. The court previously

20   determined that plaintiff’s amended complaint (ECF No. 14) alleged potentially cognizable

21   excessive force claims against defendants Flores and Hook. ECF No. 18. In so doing, the court

22   recognized that these claims – which relate to an incident occurring in April of 2012 – were

23   potentially barred by the statute of limitations. Id. at 2-3. The court declined to dismiss the

24   action on this basis, however, insofar as a defense based on the statute of limitations was not

25   complete and obvious from the pleadings. Id. at 3. It noted that its determination on screening

26   was not the final word on the issue and that defendants were free to raise a statute of limitations

27   defense if they deemed it appropriate. Id.

28   /////
                                                        1
 1           Defendants Flores and Hook have since moved to dismiss raising two arguments: (1) that
 2   plaintiff’s claims are time-barred; and (2) that he failed to exhaust administrative remedies before
 3   filing this suit. ECF No. 25. Plaintiff has filed an opposition. ECF No. 27.
 4           For the reasons discussed below, plaintiff’s claims are barred by the statute of limitations
 5   and must be dismissed.
 6                                               Legal Standards
 7           A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)
 8           A complaint may be dismissed under that rule for “failure to state a claim upon which
 9   relief may be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to
10   state a claim, a plaintiff must allege “enough facts to state a claim to relief that is plausible on its
11   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility
12   when the plaintiff pleads factual content that allows the court to draw the reasonable inference
13   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
14   (2009) (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
15   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.
16   Iqbal, 556 U.S. at 678.
17           For purposes of dismissal under Rule 12(b)(6), the court generally considers only
18   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
19   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
20   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
21   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
22           Dismissal under Rule 12(b)(6) may be based on either: (1) lack of a cognizable legal
23   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
24   at 956. Dismissal also is appropriate if the complaint alleges a fact that necessarily defeats the
25   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-1229 (9th Cir. 1984).
26           Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
27   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the Court need not accept as
28   true unreasonable inferences or conclusory legal allegations cast in the form of factual
                                                          2
 1   allegations. See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining
 2   Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
 3          B.      Statute of Limitations
 4          The applicable statute of limitations starts to run when a plaintiff knows or has reason to
 5   know of the injury that is the basis of his action — typically the date on which the injury actually
 6   occurs. See Ward v. Westinghouse Can., 32 F.3d 1405, 1407 (9th Cir. Cal. 1994); Douglas v.
 7   Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009). Actions arising under section 1983 look to the
 8   forum state’s statute of limitations. Wallace v. Kato, 549 U.S. 384, 387 (2007). In California the
 9   statute of limitations for personal injury actions is two years. Cal. Civ. Proc. Code § 335.1. The
10   California Code of Civil Procedure provides that this limitation period is subject to two-year
11   tolling for prisoners who are serving less than a life sentence. Cal. Civ. Proc. Code § 352.1(a).
12   And California courts have read out the “less than life” limitation. See Jones v. Blanas, 393 F.3d
13   918, 928 n.5 (9th Cir. 2004).
14                                                 Analysis
15          As an initial matter, both defendants and plaintiff request that the court take judicial notice
16   of state court records. ECF No. 26 & ECF No. 27 at 7. It is well-settled that federal courts may
17   do so. See Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002) overruled on other grounds as
18   recognized in Cross v. Sisto, 676 F.3d 1172 (9th Cir. 2012). Thus, the court will take judicial
19   notice of the state court records submitted in conjunction with the pleadings.
20          The use of force incident underlying the immediate claims occurred on April 26, 2012 –
21   approximately five years before the instant complaint was filed in this court. ECF No. 14 at 3-4,
22   10. Defendants point out that plaintiff initially attempted to litigate his claims against them in the
23   Sacramento County Superior Court. See ECF No. 26 at 6-9, 13. The state complaint was filed on
24   November 19, 2012 and dismissed without prejudice on November 18, 2014 for failure to
25   prosecute. ECF No. 26 at 8-9; ECF No. 27 at 68. Defendants state – and the records appear to
26   corroborate – that they were not served in connection with the state case. ECF No. 26 at 6-9.
27          As noted supra, California law – which speaks to the applicable statute of limitations –
28   effectively provides inmates serving a term less than life with four years to file a personal-injury
                                                        3
 1   claim. Plaintiff clearly had reason to know of his injuries on the date they were inflicted and,
 2   thus, absent other tolling, his claims expired four years after the use of force - on April 26, 2016.
 3   This action was filed well after that date, on April 21, 2017. ECF No. 1. The pertinent question,
 4   then, is whether plaintiff is entitled to any additional tolling.
 5           A.      Superior Court Case
 6           The superior court’s dismissal of his state action without prejudice for failure to prosecute
 7   precludes any tolling in connection with plaintiff’s state case. “[I]f [a] suit is dismissed without
 8   prejudice, meaning that it can be refiled, then the tolling effect of the filing of the suit is wiped
 9   out and the statute of limitations is deemed to have continued running from whenever the cause of
10   action accrued, without interruption by that filing.” Elmore v. Henderson, 227 F.3d 1009, 1011
11   (7th Cir. 2000). This rule applies in California. See Wood v. Elling Corp., 20 Cal. 3d 353 (Cal.
12   1977) (“[A] party cannot deduct from the period of the statute of limitations applicable to his case
13   the time consumed by the pendency of an action in which he sought to have the matter
14   adjudicated, but which was dismissed . . . .”); see also Hull v. Central Pathology Serv. Med.
15   Clinic, 28 Cal. App. 4th 1328 (Cal. Ct. App. 1994) (statute of limitations was not equitably tolled
16   because plaintiff did not diligently pursue claims).
17           In his opposition, plaintiff appears to argue that the superior court was wrong to dismiss
18   his case for failure to prosecute. ECF No. 27 at 8-11. But this argument is unpersuasive for two
19   reasons. First, plaintiff’s assertions as to why the superior court erred are difficult to follow and
20   do little to establish clear error. Second and more fundamentally, a dismissal for failure to
21   prosecute stems – at least in part – from a court’s need to manage its own docket and effectively
22   utilize judicial resources. Thus, this court is not in a position to second-guess another court’s
23   determination (particularly a state court where any appeal must be presented to a state court of
24   appeals) that a claimant did not litigate diligently.
25           B.      Government Claims Board Submission
26           Nor is petitioner entitled to any tolling related to his submission of a Government Claims
27   Board claim. As noted by defendants, the claim in question was rejected by the board as
28   incomplete and untimely. ECF No. 14 at 37-38. The U.S. Court of Appeals for the Ninth Circuit
                                                          4
 1   has previously upheld rejection of equitable tolling for state board claims deemed so deficient.
 2   See Beaudoin v. Schlachter, 672 F. App’x 706, 707 (9th Cir. 2016) (“The district court properly
 3   found that [claimant] was not entitled to equitable tolling for the period that he pursued his related
 4   tort claim under the California Tort Claims Act (‘CTCA’) because that claim was untimely.”)
 5   (unpublished).
 6          C.        Exhaustion of Administrative Remedies
 7          Finally, even assuming that tolling applies for the time spent exhausting prison
 8   administrative remedies, plaintiff’s claims would still be time-barred. Plaintiff pursued his
 9   administrative remedies from May 3, 2012 (date grievance was submitted) to September 18, 2012
10   (grievance rejected for bypassing lower levels of review). ECF No. 14 at 8, 10, & 16. Allowing
11   for an additional four and a half months of tolling would not render plaintiff’s claims timely. As
12   noted supra, the gap between when the statute of limitations expired and when this action was
13   filed is nearly a year – April 26, 2016 to April 21, 2017.
14                                                Conclusion
15          For the foregoing reasons, IT IS HEREBY RECOMMENDED that defendants’ motion to
16   dismiss (ECF No. 25) be GRANTED and plaintiff’s claims be DISMISSED with prejudice as
17   time-barred.
18          These findings and recommendations are submitted to the United States District Judge
19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
20   after being served with these findings and recommendations, any party may file written
21   objections with the court and serve a copy on all parties. Such a document should be captioned
22   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
23   within the specified time may waive the right to appeal the District Court’s order. Turner v.
24   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25   Dated: July 30, 2019.
26

27

28
                                                        5
